        2:20-cv-02003-CSB-EIL # 1          Page 1 of 10                                              E-FILED
                                                                    Tuesday, 07 January, 2020 10:41:00 AM
                                                                              Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                   URBANA DIVISION


CASSANDRA WOLSIC,                                    Case No.

       Plaintiff,

                                                     COMPLAINT
v.
                                                     JURY DEMANDED
BOARD OF TRUSTEES OF
COMMUNITY COLLEGE
DISTRICT NO. 505 (PARKLAND
COLLEGE) COUNTIES OF
CHAMPAIGN, COLES, DEWITT,
DOUGLAS, EDGAR, FORD,
IROQUOIS, LIVINGSTON,
MCLEAN, MOULTRIE,
PIATT, VERMILION AND STATE
OF ILLINOIS,

       Defendant.


       Now comes the Plaintiff, CASSANDRA WOLSIC (“Plaintiff”), by and through her

attorneys, and for her Complaint against the Defendant, BOARD OF TRUSTEES OF

COMMUNITY COLLEGE DISTRICT NO. 505 (PARKLAND COLLEGE) COUNTIES OF

CHAMPAIGN, COLES, DEQITT, DOUGLAS, EDGAR, FORD, IROQUIS, LIVINGSTON,

MCLEAN, MOULTRIE, PIATT, VERMILLION AND STATE OF ILLINOIS (“Defendant”),

Plaintiff alleges and states as follows:

                                 PRELIMINARY STATEMENT

       1.      This is an action for damages and equitable and injunctive relief for violations of

Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e, et seq.

       2.      This court has jurisdiction pursuant to 28 U.S.C. § 1331.
        2:20-cv-02003-CSB-EIL # 1            Page 2 of 10



       3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because Defendant

resides in this district and a substantial part of the events and omissions giving rise to Plaintiff’s

claims occurred in this District.

       4.      All conditions precedent to this Court’s jurisdiction have occurred or have been

complied with. Specifically:

               a.      On or about July 22, 2015, Plaintiff filed a Charge of Discrimination,

                       number 440-2015-05383, with the Equal Employment Opportunity

                       Commission (“EEOC”), which was subsequently amended.

               b.      On April 16, 2018, the EEOC issued a Letter of Determination which stated

                       that evidence obtained in the EEOC’s investigation established reasonable

                       cause to believe that Defendant retaliated against Plaintiff for engaging in

                       protected activity in violation of Title VII.

               c.      On information and belief, after determining that efforts of conciliation

                       were nonproductive, the EEOC forwarded Plaintiff’s Charge of

                       Discrimination and Retaliation to the U.S. Department of Justice (“DOJ”).

               d.      On September 17, 2019, the Department of Justice issued a Notice of Right

                       to Sue to Plaintiff for said Charge, which Plaintiff received on October 14,

                       2019.

                                             PARTIES

       5.       Plaintiff is an individual who at all relevant times resided in Urbana, Illinois, but

who now resides in Frankfort, Illinois.

       6.      On information and belief, Defendant is a board of education organized under the

laws of the State of Illinois, whose principal place of business is located in Champaign, Illinois.



                                                  2
        2:20-cv-02003-CSB-EIL # 1            Page 3 of 10



       7.        Plaintiff and Defendant are “persons” as defined in 42 U.S.C. § 2000e(a).

       8.        Defendant is an “employer” as that term is defined by 42 U.S.C. § 2000e(b), as, on

information and belief, it engaged in an industry affecting commerce and had 15 or more

employees for each working day in each of 20 or more calendar weeks in the current or preceding

calendar year.

       9.        At all relevant times, Plaintiff was an “employee” as that term is defined by 42

U.S.C. § 2000e(f), as she was an individual who employed by Defendant, an employer.

                                     BACKGROUND FACTS
       10.       Plaintiff began her employment with Defendant during or about August of 2009.

       11.       Plaintiff’s most recent position with Defendant was as a part-time faculty member

and college professor in the Agricultural Program within the Agriculture, Engineering, Science,

and Technology Department of Parkland College.

       12.       Plaintiff performed all of her job duties satisfactorily throughout her employment

with Defendant.

       13.       Starting in the 2012 summer semester, Plaintiff’s teaching credit hours began to be

reduced by Defendant.

       14.       During the 2012 summer semester, Plaintiff was denied the ability to teach an

online course, AGB 102 W001. Bruce Henrikson (“Henrikson”), chair of Defendant’s Agricultural

department, denied offering the online course that semester.

       15.       During the 2013 spring semester, AGB 202, a course Plaintiff was qualified to

teach, was instead assigned to a male employee, Larry Littlefield, to teach. Furthermore, Plaintiff’s

pay for teaching another course, AGB 209 500 BH, was reduced.

       16.       During the 2013 summer semester, none of the courses Plaintiff was qualified to

teach were offered, despite the existence of sufficient available students for those courses.

                                                  3
        2:20-cv-02003-CSB-EIL # 1           Page 4 of 10



       17.     During the 2013 fall semester, Littlefield was paid for more students than were

actually enrolled in one of his classes. However, Plaintiff’s pay for teaching AGB 209 500 BH

was decreased from one hundred percent (100%) pay to sixty percent (60%) pay two weeks into

the start of the semester.

       18.     On or about October 29, 2013, Plaintiff emailed Henrikson, complaining that she

felt the reduction of her pay for teaching AGB 209 500 BH was an act of discrimination against

her. Plaintiff’s email stated, in part, “Decreasing my pay two weeks into the start of the course is

a discriminatory act.”

       19.     Henrikson’s response to Plaintiff’s email did not directly address Plaintiff’s clear

statement that she felt she was being discriminated against.

       20.     Beginning after the 2013 fall semester, Henrikson no longer allowed students to

take AGB 102 as a standard hybrid online course, thereby decreasing the available students for

that course and decreasing enrollment in that course. Prior to the 2013 fall semester, students had

been allowed to take AGB 102 as a hybrid course.

       21.     During the 2014 spring semester, Plaintiff was paid fifty percent (50%) pro-rata for

teaching AGB 102 001 because of decreased enrollment. Plaintiff originally would only have been

able to teach 6.0 credit hours. However, another full-time faculty member, Ryan Robb, gave up a

3.0 credit hour class so Plaintiff would have more credits to teach.

       22.     On January 21, 2014, Plaintiff emailed Defendant’s human resources department,

complaining that Henrikson only offered her 6.0 credit hours to teach for the 2014 spring semester,

despite more classes being available which Plaintiff was qualified to teach. Plaintiff specifically

noted that Henrikson instead offered those extra courses to instructors outside the agricultural

department.



                                                 4
          2:20-cv-02003-CSB-EIL # 1         Page 5 of 10



          23.   During the 2014 summer semester, Plaintiff was not offered any classes to teach.

          24.   On information and belief, Henrikson manipulated enrollment of students away

from courses taught by Plaintiff so that those courses would not have enough students.

          25.   During the 2014 fall semester, Plaintiff was only offered one course to teach, AGB

271 301H. Henrickson taught AGB 102 himself, along with another faculty member, Don

Bergfield, instead of allowing Plaintiff to teach the course.

          26.   Henrikson claimed his reason for not offering Plaintiff AGB 102 to teach was that

he felt she was unqualified to teach the course. Yet, despite Henrikson’s claim that Plaintiff was

unqualified to teach the course, he used course materials drafted by Plaintiff when he taught the

course, adding nothing to those materials himself.

          27.   During or about September of 2014, Plaintiff filed a grievance with the Parkland

College part-time faculty union.

          28.   Due to Plaintiff receiving less than 6.0 credit hours in the 2014 fall semester, she

no longer qualified to be part of the Parkland College part-time faculty union.

          29.   Plaintiff was not offered any courses to teach in the 2015 spring semester because

she had lost her union member status. However, a male instructor, Kyle Krapf, was assigned to

teach AGB 102 despite being a part-time, non-union instructor who had never taught that course

before.

          30.   On or about January 6, 2015, Plaintiff emailed Kristine M. Young (“Young”),

Defendant’s Vice President of Academic Services, stating, in part, that Henrikson’s actions were

discriminatory.

          31.   Young’s only response to Plaintiff’s email was to direct Plaintiff to Defendant’s

human resources department.



                                                  5
        2:20-cv-02003-CSB-EIL # 1           Page 6 of 10



       32.     By forcing the removal of Plaintiff from the part-time union, and failing to offer

Plaintiff further courses to teach, Defendant discharged Plaintiff from her employment,

constructively or otherwise, on or about January 6, 2015.

                                    COUNT I
             VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                            DUE TO DISCRIMINATION

       33.     Plaintiff incorporates all of the allegations and statements contained in the

paragraphs above as if reiterated herein.

       34.     Defendant, in violation of 42 U.S.C. § 2000e, has denied and continues to deny

Plaintiff an equal opportunity for employment due to her sex, female.

       35.     During Plaintiff’s employment with Defendant, she was subjected to gender

discrimination in that there was a double-standard between the treatment of Plaintiff and other

male employees.

       36.     The discriminatory treatment to which Plaintiff was subjected includes, but is not

limited to, the instances alleged above. All of the actions of the individuals described herein were

undertaken in their capacities as the authorized employees, agents, and/or representatives of

Defendant.

       37.     Defendant, through its authorized employees, agents, and/or representatives, knew

that its wrongful termination and discriminatory treatment of Plaintiff because of her sex violated

Title VII.

       38.     This is a proceeding for declaratory judgment as to Plaintiff’s right of a permanent

injunction restraining Defendant from maintaining a policy, practice, usage or custom of

discriminating against Plaintiff because of her sex with respect to compensation, terms conditions

and/or privileges of employment, depriving Plaintiff of equal employment opportunities, and



                                                 6
        2:20-cv-02003-CSB-EIL # 1             Page 7 of 10



otherwise adversely affecting her status as an employee, because of her sex. This Complaint also

seeks restitution to Plaintiff for the denial of all of her rights, privileges, benefits, and income that

would have been received by Plaintiff but for Defendant’s unlawful and illegal discriminatory acts

and practices.

        39.      Plaintiff has no plain, adequate, or complete remedy at law to address the wrongs

alleged herein, and this suit for injunctive relief is her only means of securing adequate relief.

Plaintiff is now suffering and will continue to suffer irreparable injury from Defendant’s policy,

practice, custom, and usage as set forth herein, unless and until it is enjoined by the Court.

                                     COUNT II
              VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                              DUE TO RETALIATION

        40.      Plaintiff incorporates all of the allegations and statements made in the paragraphs

above as if fully reiterated herein.

        41.      Defendant, in violation of 42 U.S.C. § 2000e, has denied and continues to deny

Plaintiff an equal opportunity for employment in retaliation for Plaintiff reporting her

discriminatory treatment to Defendant’s senior faculty members and human resources

representatives as set forth above.

        42.      During Plaintiff’s employment with Defendant she was subjected to retaliation for

engaging in a legally-protected activity, as set forth above.

        43.      The retaliatory treatment to which Plaintiff was subjected includes, but is not

limited to, the instances alleged above. All the actions of the individuals described herein were

undertaken in their capacities as the authorized employees, agents, and/or representatives of

Defendant.




                                                   7
        2:20-cv-02003-CSB-EIL # 1           Page 8 of 10



       44.     Defendant, through its authorized employees, agents, and/or representatives, knew

that its wrongful termination of and retaliation against Plaintiff for reporting her discriminatory

treatment to Defendant’s senior faculty members and human resources representatives violated

Title VII.

       45.     This is a proceeding for declaratory judgment as to Plaintiff’s right of a permanent

injunction restraining Defendant from maintaining a policy, practice, usage, or custom of

retaliating against Plaintiff for partaking in a protected activity with respect to compensation,

terms, conditions, and/or privileges of employment, depriving Plaintiff of equal employment

opportunities, and otherwise adversely affecting her status as an employee, for reporting her

discriminatory treatment to Defendant’s directors, managers, and human resources representatives.

This Complaint also seeks restitution to Plaintiff for the denial of all of her rights, privileges,

benefits, and income that would have been received by her but for Defendant’s unlawful and illegal

retaliatory acts and practices.

       46.     Plaintiff has no plain, adequate or complete remedy at law to address the wrongs

alleged herein, and this suit for injunctive relief is her only means of securing adequate relief.

Plaintiff is now suffering and will continue to suffer irreparable injury from Defendant’s policy,

practice, custom, and usage as set forth herein, unless and until it is enjoined by the Court.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff CASSANDRA WOLSIC, respectfully prays this Honorable

Court enter judgment against Defendant, BOARD OF TRUSTEES OF COMMUNITY

COLLEGE DISTRICT NO. 505 (PARKLAND COLLEGE) COUNTIES OF CHAMPAIGN,

COLES, DEQITT, DOUGLAS, EDGAR, FORD, IROQUIS, LIVINGSTON, MCLEAN,

MOULTRIE, PIATT, VERMILLION AND STATE OF ILLINOIS, as follows:



                                                  8
2:20-cv-02003-CSB-EIL # 1          Page 9 of 10



     a.    Declaring the Defendant’s ongoing practices complained of herein unlawful

           and in violation of Title VII;

     b.    Permanently enjoining Defendant, its agents, successors, officers,

           employees, representatives, attorneys and those acting in concert with it or

           them from engaging in the unlawful practices, policies, customs and usages

           set forth herein, and from continuing any and all practices shown to be in

           violation of applicable law;

     c.    Ordering modification or elimination of the practices, policies, customs and

           usages set forth herein and all other such practices shown to be in violation

           of applicable law, ensuring Defendant will not continue to discriminate

           against its employees or retaliate against individuals who engage in legally

           protected activities;

     d.    Immediately assigning Plaintiff to the position she would now be occupying

           but for the discriminatory and/or retaliatory practices of Defendant, and

           adjusting the wage rates, salaries, bonuses and benefits for Plaintiff to those

           which she would have received but for the discriminatory and/or retaliatory

           practices of Defendant, or awarding Plaintiff front-end and future pay;

     e.    Compensating and making Plaintiff whole for all earnings, wages, bonuses

           and other benefits that Plaintiff would have received but for the

           discriminatory and/or retaliatory practices of Defendant;

     f.    Compensating and making Plaintiff whole for all other damages Plaintiff

           incurred as a result of the discriminatory and/or retaliatory practices of

           Defendant;



                                       9
        2:20-cv-02003-CSB-EIL # 1              Page 10 of 10



               g.      Awarding Plaintiff all witness fees, court costs and other litigation costs

                       incurred in this Action, including reasonable attorneys’ fees;

               h.      Awarding Plaintiff liquidated, compensatory, and/or punitive damages for

                       Defendant’s willful conduct; and

               i.      Granting such other relief as may be just and proper.

                                         JURY DEMAND
       Plaintiff demands a trial by jury on all issues in this action so triable, except for any issues

relating to the amount of any attorneys’ fees and litigation costs to be awarded should Plaintiff

prevail on any of her claims in this action.



                                           RESPECTFULLY SUBMITTED,

                                           CASSANDRA WOLSIC

                                           By:      /s/ David B. Levin
                                                    Attorney for Plaintiff
                                                    Illinois Attorney No. 6212141
                                                    Law Offices of Todd M. Friedman, P.C.
                                                    333 Skokie Blvd., Suite 103
                                                    Northbrook, IL 60062
                                                    Phone: (224) 218-0882
                                                    Fax: (866) 633-0228
                                                    dlevin@toddflaw.com




                                                  10
